Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-59
                      Lower Tribunal No. F20-12118
                          ________________


                          Jason A. Johnson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Jason A. Johnson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.